DETAILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 11/3/2022.

Claim Objections
Claim 2 is objected to because of the following informalities:  amend “at least one of the electrode and the substrate” to -at least one of the electrode or the substrate- in ll. 1-2.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  amend “wherein the electrical energy includes” to -wherein the energy received by the loop is the electrical energy and wherein the electrical energy includes-.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  amend “the electrode” to -the at least one electrode- in ll. 2 and 2-3 (twice).  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  amend “contacts” to -is configured to contact- in ll. 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 5-6 & 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weadock (2015/0141810, previously cited) in view of Koblish et al. (2005/0015083, previously cited) and Gandhi et al. (2016/0256218). 
Concerning claim 1, as illustrated in Fig. 1-3 & 7A-8A, Weadock discloses a catheter apparatus for perivascular nerve denervation (loading device 410 including energy emitting device 430 is capable of perivascular nerve denervation; [0055]), comprising: 
a shaft having a distal end (loading device 410; [0055]); and 
a loop disposed near the distal end and configured to curl around a tissue and receive, via the shaft, energy to denervate at least a portion of the tissue (energy emitting device 430 includes electrodes 450, 460 of opposite polarity so that bipolar RF energy can be applied across the electrodes and proximate the target nerve and curve around the target nerve by using a nitinol shaft having a pre-determined curvature that is constrained within loading device/trocar 410; [0055-0056]), 
wherein the loop includes: a body capable of bending to curl around the tissue; an electrode disposed on the body; and a substrate embedded in the body and separated from the electrode, wherein the electrode is disposed on a front side surface of the body (nitinol shaft within the core of the device has a predetermined curvature that bends around an axis in a direction non-parallel to a longitudinal direction of the shaft as the energy emitting electrode device 430 disposed on a front side surface emerges from the distal end of loading device 410; [0055-0056]).
Weadock fails to disclose the size of the nitinol shaft, and thus fails to disclose a width of the substrate is larger than a width of the electrode.  However, Koblish et al. disclose a catheter apparatus (106) comprising a shaft (114) and a loop (110), the loop including a substrate (116) embedded in a body (118) of the loop (110).  Koblish et al. further disclose the substrate (116) having a width that is almost the width (diameter) of the body (118).  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Weadock such that a width of the substrate is of whatever desired or expedient size where a width of the substrate is slightly less than a width of the body such that the substrate width is larger than a width of the electrode of Weadock, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  The modified invention of Koblish et al. in view of Weadock would result in the substrate width being larger than a width of the electrode as illustrated in the modified invention illustration:

    PNG
    media_image1.png
    494
    787
    media_image1.png
    Greyscale

	Weadock in view of Koblish et al. fail to disclose both of the front side surface and the backside surface include a flat surface when the body is viewed in a cross-section perpendicular to a longitudinal axis of the body.  However, Gandhi et al. disclose a catheter apparatus (500) comprising a shaft (508) having a distal end configured to curl around a tissue, including an electrode (506) disposed on a front side surface of a body (505) also having a backside surface, where both of the front side surface and the backside surface include a flat surface when the body (505) is viewed in a cross-section perpendicular to a longitudinal axis of the body (505).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Weadock in view of Koblish et al. such that both of the front side surface and the backside surface include a flat surface when the body is viewed in a cross-section perpendicular to a longitudinal axis of the body in order to provide the benefit of easy positioning and circling around a blood vessel as taught by Gandhi et al. ([0035]; Fig. 5A-5C)
Concerning claim 2, Weadock discloses the substrate includes a portion made of a shape-memory alloy (nitinol) and wherein a shape of the shape-memory alloy changes depending on a temperature thereof ([0056]).
Concerning claim 5, Weadock discloses the energy received by the loop is at least one selected from the group consisting of radio-frequency (RF) energy, electrical energy, laser energy, ultrasonic energy, high- intensity focused ultrasound (HIFU) energy, cryogenic energy, thermal energy ([0055]).
Concerning claim 6, Weadock discloses the electrical energy includes bipolar energy or unipolar energy ([0055]).
Concerning claim 9, Weadock discloses the loop is configured to curl to contact the tissue (360) ([0055]; Fig. 7B & 8A).
Concerning claim 10, Weadock discloses the tissue includes at least one of a nerve, lymphatics and capillaries around an artery ([0055]; Fig. 7B & 8A).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weadock (2015/0141810, previously cited) in view of Koblish et al. (2005/0015083, previously cited) and Gandhi et al. (2016/0256218), as applied to claim 1, in further view of Wu et al. (2014/0303618, previously cited). 
Concerning claim 3, Weadock discloses the nitinol core to be a predetermined shape, but Weadock in view of Koblish et al. and Gandhi et al. fail to disclose the portion made of the shape-memory alloy is deformed to curl around the tissue when the temperature of the shape-memory alloy reaches a critical temperature.  However, Wu et al. teach that deformation of a flexure element comprising shape memory material, such as nitinol, can occur by resistively heating the Nitinol above its transformation temperature or by the nitinol having a heat-programmed bent shape to cause deflection.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Weadock in view of Koblish et al. and Gandhi et al. such that the portion made of the shape-memory alloy is deformed to curl around the tissue when the temperature of the shape-memory alloy reaches a critical temperature in order to provide the benefit of electrically initiated deflection as taught by Wu et al. ([0160])

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weadock (2015/0141810, previously cited) in view of Koblish et al. (2005/0015083, previously cited) and Gandhi et al. (2016/0256218), as applied to claim 1, in further view of Demerais et al. (2010/0137860, previously cited).
Concerning claim 7, Weadock in view of Koblish et al. and Gandhi et al. fail to disclose the loop further includes a sensor electrically insulated from the electrode and sensing at least one of an impedance of the electrode and a temperature of the tissue.  However, Demerais et al. discloses intravascular and intra-to-extravascular denervation systems, where an intra-to-extravascular denervation system comprises a catheter apparatus (500) for nerve denervation comprising a shaft (503) and a loop comprising an electrode (507) that bends to curl around tissue (RA).  Demerais et al. further disclose the systems can comprise a sensor located on and electrically isolated from the energy delivery element for sensing temperature and/or impedance that can be used to control and monitor energy delivery.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Weadock in view of Koblish et al. and Gandhi et al. such that the loop further includes a sensor electrically insulated from the electrode and sensing at least one of an impedance of the electrode and a temperature of the tissue in order to provide the benefit of controlling and monitoring energy delivery as taught by Demerais et al. ([0031], [0036], [0042], [0070]), 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weadock (2015/0141810, previously cited) in view of Koblish et al. (2005/0015083, previously cited) and Gandhi et al. (2016/0256218), as applied to claim 1, in further view of To et al. (2004/0193151, previously cited).
Concerning claim 8, Weadock in view of Koblish et al. and Gandhi et al. fail to disclose the body is coated with an insulating material.  However, To et al. disclose a catheter apparatus having a shaft (1018) and a loop (1016) configured to curl around tissue and an electrode (1012 or 1014) disposed on a body of the loop (1016).  To et al. further disclose the body is coated with an insulating material. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Weadock in view of Koblish et al. and Gandhi et al. such that the body is coated with an insulating material in order to provide the benefit of an energy directing device to limit energy delivery to a selected tissue site and leave other sections unaffected as taught by To et al. ([0166], [0171-0175]; Fig. 10A-C). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 & 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 17/195011 in view of Gandhi et al. (2016/0256218).  Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose a catheter apparatus for renal denervation comprising a shaft having a loop at the distal end of the shaft, the loop comprising a body configured to curl around tissue, an electrode, and a substrate having a width larger than a width of the electrode.  Co-pending application no. 17/165011 fails to disclose both of the front side surface and the backside surface include a flat surface when the body is viewed in a cross-section perpendicular to a longitudinal axis of the body.  However, Gandhi et al. disclose a catheter apparatus (500) comprising a shaft (508) having a distal end configured to curl around a tissue, including an electrode (506) disposed on a front side surface of a body (505) also having a backside surface, where both of the front side surface and the backside surface include a flat surface when the body (505) is viewed in a cross-section perpendicular to a longitudinal axis of the body (505).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Co-pending application no. 17/165011 such that both of the front side surface and the backside surface include a flat surface when the body is viewed in a cross-section perpendicular to a longitudinal axis of the body in order to provide the benefit of easy positioning around a blood vessel as taught by Gandhi et al. ([0035]; Fig. 5A-5C)
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794